Citation Nr: 0622540	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-00 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for obesity and other 
hyperalimentation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas J. Laubacher, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1989 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
obesity and other hyperalimentation.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the claimant is expected to provide; (3) 
that VA will seek to provide; and (4) must ask the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).    

Review of the record discloses that the veteran has not been 
adequately informed as required by the VCAA.  Specifically, 
the veteran was inadequately informed of what evidence he was 
expected to provide, and was never expressly asked to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board will 
therefore remand this appeal in order to ensure that the 
veteran receives the due process to which he is entitled in 
connection with these issues.

The veteran's representative claims that the full report from 
an August 2003 gastrointestinal evaluation is not in the 
record.  The Board finds no evidence in the record of an 
August 2003 gastrointestinal evaluation.  The Board will 
nonetheless request a search for such a report on remand.  
The Board notes that the veteran did have a gastrointestinal 
evaluation in February 2003, but failed to report for two 
subsequently scheduled appointments intended to complete the 
medical evaluation related to this claim.  On remand, the 
veteran will be afforded an opportunity to complete a new 
gastrointestinal evaluation.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (2005).  The RO denied 
this claim on the grounds that the veteran's obesity is a 
constitutional or developmental abnormality and not a 
disability under the law.  In response, the veteran has 
pointed out that the RO cited no medical evidence or 
recognized medical authority in support of this finding.  
Without a medical determination as to the cause of the 
veteran's obesity, the Board cannot determine if it is a 
symptom of an underlying disease, which may have been 
incurred in or aggravated by the veteran's military service, 
or if the obesity is a result of something such as overeating 
and thus a symptom without an underlying disease, for which 
VA does not grant service connection.  Cf. Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) (pain without an 
underlying condition cannot establish service connection).  A 
medical opinion therefore is required in order to determine 
the cause of the veteran's obesity and to determine whether 
or not it is related to his military service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No.   
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the RO 
should inform the claimant of any 
information and evidence not of 
record (1) that is necessary to 
substantiate the claim; (2) that the 
claimant is expected to provide; and 
(3) that VA will seek to provide.  
The RO should also specifically ask 
the veteran to provide any evidence 
in his possession, not already 
submitted, that pertains to the 
claim in accordance with 38 C.F.R. § 
3.159(b)(1).  See also Quartuccio, 
16 Vet. App. at 187; Dingess-Hartman 
v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should take the steps 
necessary to locate the report, if 
any, of an alleged August 2003 
gastrointestinal evaluation, and 
include it in the record.  (See June 
2006 Appellant's Brief, page 2.)

3.  After the above development is 
completed, the veteran should be 
scheduled for a VA examination by a 
physician with appropriate expertise 
to verify the appellant's current 
medical condition and to determine 
the etiology of his obesity and 
other hyperalimentation.  The claims 
file (including the service medical 
records) should be provided to the 
examiner for review of pertinent 
documents therein in connection with 
this examination.  Based upon the 
findings of the examination and a 
review of the historical material in 
the claims file, the examiner should 
provide a medical opinion as to the 
etiology of the veteran's obesity.  
The examiner should identify (to the 
extent possible) any underlying 
pathology of the veteran's current 
obesity, and provide an opinion as 
to whether or not any underlying 
pathology was incurred or 
permanently aggravated during his 
period of active service.  The 
rationale for all opinions expressed 
should be provided.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions on causation and 
aggravation.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655.

4.  After all appropriate 
development has been completed, the 
RO should readjudicate the issue on 
appeal on a de novo basis without 
reference to prior adjudications.  
If any benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required by the veteran until contacted by the RO.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).


